992 So.2d 974 (2008)
STATE ex rel. James JONES
v.
STATE of Louisiana.
No. 2007-KH-2339.
Supreme Court of Louisiana.
September 26, 2008.
Writ granted in part; otherwise denied; case remanded to the district court. The district court is ordered to appoint counsel for purposes of holding a hearing at which it will determine whether relator is entitled to an out-of-time appeal under the rule of State v. Counterman, 475 So.2d 336, 340 (La.1985) (out-of-time appeal may be appropriate in cases in which either "the defendant was not substantially notified at sentencing of his right to appeal or those in which the defense attorney was at fault in failing to file or perfect a timely appeal."). In all other respects the application is denied.